Citation Nr: 0929659	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right eye condition, 
claimed as myopia of the right eye and retinal hole.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran testified at a Board videoconference hearing in 
May 2007.  A transcript of that hearing has been associated 
with the claims folder.  Thereafter, the claim was remanded 
in July 2007.  Although the Veterans Law Judge who conducted 
the May 2007 hearing is no longer employed with the Board, 
the Veteran indicated in correspondence dated in June 2009 
that he did not desire another hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Regrettably, the Board finds that another remand is needed to 
provide the Veteran with adequate due process notice.  As 
such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board observes that, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In that decision, the Court held that VA must 
notify a claimant of the evidence and information necessary 
to reopen a previously denied claim, as well as the evidence 
and information necessary to establish his or her entitlement 
to the underlying claim for the benefit sought, (i.e., 
service connection).

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the basis for the denial in the 
prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required for service connection which 
were found insufficient in the previous denial.

While the Veteran was provided with a basic description of 
the requirements for service connection in correspondence 
dated in December 2003, he has yet to be provided with notice 
which fully complies with the specified criteria regarding 
new and material evidence in Kent (i.e., the type of evidence 
which would be new and material based on the reasons for the 
prior denial).  

Although the notice letter indicated that a claim for a right 
eye condition was denied in a rating decision sent to the 
Veteran in December 1982, it did not provide the reasons and 
bases for that denial.  Such notice must be provided to him 
prior to a final adjudication of his current claim for 
service connection for a right eye condition.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should ensure that the appellant 
is sent a corrected VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The RO should then review the claim 
regarding whether new and material 
evidence has been submitted sufficient to 
reopen the previously denied claim.  
Should the benefits sought on appeal 
remain denied, the appellant and his 
attorney should be provided with a 
supplemental statement of the case.  

The supplemental statement of the case 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

